Exhibit 23.1 RONALD R. CHADWICK, P.C. Certified Public Accountant 2851 South Parker Road, Suite 720 Aurora, Colorado80014 Telephone (303)306-1967 Fax (303)306-1944 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM I consent to the incorporation by reference in this Registration Statement of Great Spirits, Inc. on Form SB-2, of my report dated September 4, 2007 (included in exhibits to such registration statement) on the consolidated financial statements of Great Spirits, Inc. as of June 30, 2007 and for the period from August 31, 2006 (Inception) through June 30, 2007. /s/ Ronald R. Chadwick, P.C. RONALD R. CHADWICK, P.C. Aurora, Colorado October 12, 2007
